Exhibit 10.6

 

LOGO [g460411g04v52.jpg]

WMS Gaming Inc.

800 S. Northpoint Boulevard

Waukegan, Illinois 60085

 

Ms. Kathleen J. McJohn   December 7, 2012 c/o WMS Gaming Inc.   800 South
Northpoint Boulevard  

Waukegan, IL 60085

 

Dear Kathleen:

Reference is made to the Employment Agreement made between you and WMS Gaming
Inc., dated November 22, 2002 (the “Employment Agreement”). The Employment
Agreement is hereby amended as follows, effective November 1, 2012:

1. The fourth paragraph of the Employment Agreement is hereby amended by adding
the following sentence at the end thereof:

“Such payments will commence within 60 days after Employee’s termination of
employment; provided that Employee has signed and delivered to the Corporation a
complete release of claims against the Corporation and such release of claims
has become irrevocable; and, provided further, that if the period during which
Employee may execute the release of claims spans two calendar years, payments
will commence in the second calendar year regardless of when Employee executes
and submits the release of claims.”

2. Except as expressly modified herein, the terms and conditions of the
Employment Agreement shall remain in full force and effect.

Please indicate your agreement to the foregoing by signing this letter in the
place provided below.

 

Yours very truly, WMS GAMING INC. By:  

/s/ Brian R. Gamache

       Brian R. Gamache

 

Accepted and Agreed to:

/s/ Kathleen J. McJohn

Kathleen J. McJohn             12/10/2012